Citation Nr: 1825529	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from March 1966 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  In August 2013, he was provided a VA audiological examination-as an initial matter, the Board notes that the examination revealed hearing impairment in both ears satisfying the criteria for disability, for VA compensation purposes.  See 38 C.F.R. § 3.385.  The report further indicates that the examiner reviewed the claims file and opined that the Veteran's hearing loss was not related to his service.  By way of rationale, the examiner stated simply that the Veteran had "[n]ormal hearing thresholds at the time of his separation physical."

On review, the Board finds that an addendum medical opinion is needed.  As pointed out by the Veteran's representative in his September 2013 notice of disagreement, the United States Court of Appeals for Veterans Claims (Court) has held that the proper inquiry is not whether hearing loss was demonstrated in service, but whether any current hearing disability can be related to in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  The Court further noted that hearing loss need not manifest during service in order for an award of service connection to be granted.  Id.

On review, the Board finds that the VA examiner's opinion in this case violates the principles laid down in Hensley, as the examiner based his conclusion entirely on the normal hearing thresholds noted on the Veteran's separation physical.  

Additionally, as to the Veteran's tinnitus, VA has conceded military noise exposure.  The examiner, however, did not address whether military noise exposure might have caused his tinnitus.  Given such, remand is warranted for the examiner to take this into consideration.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the appropriate specialist for an addendum regarding the claims for service connection for bilateral hearing loss disability and tinnitus.  The examiner should be advised that VA has conceded that the Veteran had military noise exposure in service.  After reviewing the entire claims file, the examiner should opine as to:

a) whether it is at least as likely as not (50-percent probability or more) that the Veteran's current hearing loss disability originated in service or is otherwise due to in-service military noise exposure.

b) whether it is at least as likely as not (50-percent probability or more) that the Veteran's current tinnitus (i) originated in service, (ii) is due to in-service military noise exposure, (iii) is a symptom of the Veteran's bilateral hearing loss.

c) In rendering an opinion, the examiner must make certain that "contain[s] not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

d)  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.

2. THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

3. After completing all indicated development, the AOJ should readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




	(CONTINUED ON NEXT PAGE)





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


